  Case 2:18-cv-06412-PKC-RML Document 12 Filed 09/30/19 Page 1 of 2 PageID #: 84



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                 :
MALIBU MEDIA, LLC,                                               :
                                                                 :     Case No. 2:18-cv-06412-PKC-RML
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
JOHN DOE subscriber assigned IP address                          :
174.44.21.213,                                                   :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                        PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                               WITH PREJUDICE OF JOHN DOE

          PLEASE TAKE NOTICE, Plaintiff has settled this matter with John Doe (“Defendant”)

 through his counsel. Pursuant to the settlement agreement’s terms, Plaintiff hereby voluntarily

 dismisses Defendant from this action with prejudice. John Doe was assigned the IP Address

 174.44.21.213. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered

 Plaintiff’s Complaint nor filed a motion for summary judgment.

          Consistent herewith Plaintiff consents to the Court having its case closed for administrative

 purposes.

          Dated: September 30, 2019                             Respectfully Submitted,

                                                                By: /s/ Kevin T. Conway, Esq.
                                                                Kevin T. Conway, Esq. (KC-3347)
                                                                80 Red Schoolhouse Road,
                                                                Suite 110
                                                                Spring Valley, NY 10977-6201
                                                                T: (845) 352-0206
                                                                F: (845) 352-0481
                                                                Email: ktcmalibu@gmail.com
                                                                Attorneys for Plaintiff




                                                            1
Case 2:18-cv-06412-PKC-RML Document 12 Filed 09/30/19 Page 2 of 2 PageID #: 85



                                CERTIFICATE OF SERVICE

        I hereby certify that on September 30, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record
and interested parties through this system.

                                                          By: /s/ Kevin T. Conway




                                                2
